DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy (TW 108114558 filed on April 25, 2019) has been received. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1: 

A miniaturized sensing probe, comprising: 
a probe substrate comprising a probe part and a circuit connection part; 
a needle unit used to accommodate the probe part of the probe substrate, wherein the needle unit has a plurality of openings disposed on a wall of the needle unit along a longitudinal direction of the needle unit; 
a plurality of sensors respectively disposed on a plurality of positions, which are exposed by the plurality of the openings, on the probe part and electrically connecting the circuit connection part, wherein the plurality of sensors perform sensing functions when the needle unit is placed into an analyte and transmit a sensing signal through the circuit connection part; and 
a plurality of waterproof elements disposed between the openings to define a plurality of spaces for respectively accommodating the plurality of the sensors to prevent fluid from flowing between the plurality of the sensors.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, and all dependent claims thereof, recites “A miniaturized sensing probe, comprising: a probe substrate comprising a probe part and a circuit connection part; a needle unit used to accommodate the probe part of the probe substrate, wherein the needle unit has a plurality of openings disposed on a wall of the needle unit along a longitudinal direction of the needle unit; a plurality of sensors respectively disposed on a plurality of positions, which are exposed by the plurality of the openings, on the probe part and electrically connecting the circuit connection part, wherein the sensors perform sensing function when the needle unit is placed into an analyte and transmit a sensing signal through the circuit connection part; and a plurality of waterproof elements disposed between the openings to define a plurality of spaces for respectively accommodating the plurality of the sensors to prevent fluid from flowing between the plurality of the sensors,” which is allowable over the prior art. The closest teaching to the currently claimed invention is US PG Pub. No. 2016/0146754 A1 (“Prasad”). While Prasad generally discloses a biosensor, nano-pores that facilitate contact between fluid with a sensing element, and hydrophobic material that forms an isolation barrier between multiple electrodes (see par.0045), Prasad does not teach a plurality of openings disposed on a wall of the needle unit along a longitudinal direction of the needle unit; a plurality of sensors respectively disposed on a plurality of positions, which are exposed by the plurality of the openings, on the probe part and electrically connecting the circuit connection part, wherein the sensors perform sensing function when the needle unit is placed into an analyte and transmit a sensing signal through the circuit connection part; and a plurality of waterproof elements disposed between the openings to define a plurality of spaces for respectively accommodating the plurality of the sensors to prevent fluid from flowing between the plurality of the sensors, of which “functions to expand the contact area of each sensor with tissue or blood, thus achieving better sensing sensitivity. In addition, a waterproof element 40 may be additionally disposed between the openings to prevent the fluid from flowing between the sensors, thus achieving the effectiveness for detecting tissues at different depth positions” (see applicant’s published specification, par.0058).
Therefore, claims 1-9 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791